Per Curiam
(for affirmance). This matter was first before this Court on appeal from the Court of Appeals’ original decision reported in 33 Mich App 634 (1971). This Court granted leave to appeal and remanded to the Court of Appeals for reconsideration in light of the decision in Owosso Twp v City of Owosso, 385 Mich 587 (1971). 386 Mich 754.
The Court of Appeals on remand correctly distinguished Owosso on the finding that plaintiff had *362stipulated that " 'the lands annexed * * * were owned by and adjacent to the Defendant’ (Emphasis supplied.)”, which was the critical issue in Owosso. 38 Mich App 122, 124 (1972).
We therefore adopt the Court of Appeals opinions in 33 Mich App 634 and 38 Mich App 122.
Affirmed without costs, a public question.
T. M. Kavanagh, C. J., and T. E. Brennan, T. G. Kavanagh, Swainson, and Williams, JJ., concurred.
Levin and M. S. Coleman, JJ., did not sit in this case.